 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDBausch & Lomb,IncorporatedandUnited OpticalWorkers Union,Local 408,InternationalUnionof Electrical,Radio and Machine Workers, AFL-CIO. Cases 2-CA-11432 and 2-RC-14304August 27, 1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn May 28, 1968, the National Labor RelationsBoard issued a Decision and Order' in Case 2-CA-11432 in which it found that the Respondent violatedSection 8(a)(5) and (1) of the National Labor RelationsAct, as amended, by refusing to bargain with theUnion, which had been certified by the Board inCase 2-RC-14304 on September 28, 1967, after itwon a second election in a unit of all opthalmiclaboratory employees employed at the Respondent'sbranch located at 136 West 52nd Street, New York,New York. The Board found no merit in the Respond-ent's contention that the Board had erroneously setaside the first election in the representation proceedingwithout a hearing on the Union's objections thereto;and ordered the Respondent to bargain upon requestwith the certified Union. Subsequently, the Respond-ent filed with the United States Court of Appealsfor the Second Circuit a petition for review andthe Board filed a petition for enforcement.Thereafter, on December 18, 1968, the court handeddown its decision in which it denied enforcementof the Board's Order on the ground that the Boarderred in rejecting the Respondent's request for ahearing on the objections to the first election, andremanded the matter to the Board for further proceed-ings in conformity with the court's opinion.'On March 21, 1969, the Board issued its orderreopening record and remanding proceeding toRegional Director for Hearing. Pursuant to due notice,a hearing was held before Trial Examiner MauriceS.Bush, and on October 24, 1969, the Trial Examinerissued his Supplemental Decision, which is attachedhereto, in which he sustained the objections to thefirst election and affirmed the Board's finding thatthe Respondent violated Section 8(a)(5) and (1) anditsorder to bargain upon request with the certifiedUnion. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Supplemental Decision anda brief in support thereof. The General Counsel filedlimited exceptions and a supporting argument.'171 NLRB No 114Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, to the extent consistentherewith.We agree with the Trial Examiner, for the reasonsstated by him, that the Respondent's statement toitsNew York employees shortly before the first elec-tion, "The Local in Minneapolis of the same uniontrying to represent you agreed last November thatthe four B & L employees represented by them willnot receive a Christmas bonus," created the falseimpression that the Minneapolis Local gave up thevaluable right of the Minneapolis employees to receivethe Christmas bonus without receiving anything inreturn; that this misrepresentation had the tendencyto unfairly influence the election,' and that the objec-tion to this statement be sustained. However, contraryto the Trial Examiner, we find that a preponderanceof the evidence fails to support the Union's contentionthat the Respondent's other statement, "The unionalso agreed they will not get the new pension plan,"was a misrepresentation.4We agree with the Trial Examiner that the Minneap-olis unit employees were not covered by the Respond-ent's new pension plan, either before or after thenegotiations. In our view, however, the record doesnot support the Trial Examiner's conclusion thatthe Minneapolis Local "believed" the employees werecovered by the new plan and therefore did not "agree"that they would not get the new plan.The new plan lowered the retirement age from70 to 65 and increased the monthly benefits. AndyetManager Howland's notes show that the Minneap-olisLocal's chief negotiator, Gilbert, asked after thecontract was agreed to, to what extent the monthlybenefitwould be reduced if an employee elected toretire at age 65 instead of age 70. If Gilbert hadbelieved the employees to be covered by the newplan, he would not have asked that question becausehe knew that under the new plan there was no2)'Bausch & Lomb Incorporated v NL.R.B,404 F 2d 1222 (C A'Hollywood Ceramics Co, Inc,140 NLRB 221it is well established that the burden is on the objecting partyto show that the election was unfairSeeNLR B v Mattison MachineWorks,365 U S 123,N.L.R BvHoustonChroniclePublishing Co,300 F 2d 273 (C A 5), enfg 130 NLRB 1237185NLRB No. 62 BAUSCH & LOMB, INCreduction in benefits upon retirement at age 65. More-over,Gilbert clearly admitted in his letter to theNew York Local dated June 21, 1966, that the Minne-apolis employees were not covered by the new plan.In addition, the Minneapolis Local was put on noticethat its contract did not provide coverage under thenew plan by events subsequent to the negotiationof its contract which, as the Trial Examiner found,was ambiguous on its face. Thus, shortly after thecontract was executed, Manager Howland informedthe unit employees, including the steward who hadattended the bargaining sessions, that the employeeswere under the old plan for the duration of thecontract; one unit employee actually retired underthe old plan during the contract term; and the Minne-apolisLocal was informed by its sister New YorkLocal of the Respondent's statement, here involved,that theMinneapolis employees were not covered.Nevertheless, theMinneapolis Local took no actionto assert its purported belief that the employees werecovered by the new plan. Accordingly, the objectionbased on this statement is overruled.However, as we have sustained the objection basedon the Respondent's statement about the Christmasbonus, we adopt the Trial Examiner's recommendationthat the Board's prior decisions setting aside thefirstelection, finding that the Respondent violatedSection 8(a)(5) and (1), and ordering it to bargainon request with the certified Union, be affirmed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and orders the Respond-ent, Bausch & Lomb, Incorporated, New York City,New York, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Trial Examiner: Pursuant to theremand of the United States Court of Appeals for theSecond Circuit', as implemented by appropriate orders ofthe National Labor Relations Board and agents, this matterisbefore the Trial Examiner for a Supplemental Decisionin conformity with the court's opinion.The trial under the remand took place at Minneapolis,Bausch& Lomb Incorporated v N.L.R B,484 F 2d 1222 (C A 2)263Minnesota, on May 14 and 15, 1969, following an extensiveprehearing conference on the issues under the court's opinionon which there is disagreement. The present Trial Examinerhas had no previous connection with the case.Comprehensive briefs filed by the Respondent and theUnion have received careful consideration Counsel for Gen-eralCounsel has not complied with the Trial Examiner'srequest for a limited brief.'Upon the entire record and from his observation ofthe witnesses, the Trial Examiner makes the following.FINDINGS OF FACTIGENESIS OF THE CASE AND ISSUES UNDER REMANDThe genesis of the case,particularly as it relates tothe scope of the issues under the remand on which theRespondent takes a narrower view than the Trial Examiner,is as followsThe Respondent Bausch& Lomb,Incorporated, operates155 ophthalmic branch laboratories throughout the UnitedStatesEach of the branches are engaged in the manufactureand distribution of optical products at wholesale The onlybranch of the Company here directly involved is its branchat 136 West 52nd Street,New York, New York,hereafterreferred to as theNew Yorkbranch to distinguish it fromthe Company'sbranch at Minneapolis,Minnesota, whichplays an important role in this proceeding but is not directlyinvolved or affected hereinThe onlylocalunion heredirectly involvedis Local 408,International Union of Electri-cal,Radio and Machine Workers,AFL-CIO,hereafterreferred to as theNew York Localto distinguish it fromother locals in Minneapolis which likewise play an importantrole in this proceeding but are not here directly involvedor affectedThe New York Localcaused a representation electionto be held under the auspices of the Board on May 26,1966, in a unit of the Company's New York Branch com-posed of certain ophthalmic laboratory employees. TheLocal lost by a vote of 8 to 4 out of 12 eligible voters.The New York Localon June 2, 1966, filed timelyobjectionswith the Board to the results of the electionunder which it sought to have the election set aside anda new election declared because of a letter the Companysent to its employees at its New York branch on May23, 1966, 3days before the election,which it claims unfairlyinfluenced the election because of"gross misstatements offact"therein with reference to what transpired in collective-bargaining negotiations between the Company'sMinneapolis branch and the Minneapolis Local'At the conclusion of the trial, the Trial Examiner requested counselforGeneral Counsel to file a limited brief in the form of proposedremedies, conclusions of law, recommended order, and suggested noticeto the employees By letter dated June 20, 1969,counsel for GeneralCounsel notified the Trial Examiner that he "does not intend" to filea brief The Trial Examiner by letter of June 25 advised counsel thathe was not being relieved of the request for the limited brief On June27, counsel for General Counsel wrote the Trial Examiner that he would"determine myself whether I deem it appropriate or advisable to filea brief" As noted Government counsel did not tile the requested brief 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresenting the employees in that branch The pertinentportion of the text of the Company's letter to itsMinneapolis employees and the New York Local'sobjections thereto will be set forth later below.For presentpurposes the portion of the Company's letter to which theNew York Local objects as not reflecting the full truth andthus unfairly affecting the election,is as follows.The Local in Minneapolis of the same union tryingto represent you agreed last November that the fourB & L [Bausch&Lomb] employees represented bythem will not receive a Christmas bonus The Unionalso agreed they will not get the new pension planOn July 19, 1966, the Regional Director,after an inde-pendent investigation of the New York Local's objectionsunder appropriate authority,issued a Supplemental Decisionoverruling the Local's objections to the election and certify-ing that a-majority of the votes at the election had notbeen cast for the local From the text of the SupplementDecision it appears that the Regional Director'sdecisionwas based on the contents of the Company'saforesaidletterofMay 23, 1966, the Union'sobjections thereto,the collective-bargaining agreement between the Minneapolislocal and the Company, an affidavit by the Company'smanager of regional industrial relations of record herein,andcertain additional evidence.With respect to this addition-al evidence the remand Court noted that although theSupplemental Decision states that the parties were affordeda full opportunity to submit evidence,":t is unclear what,additional evidence was infact offeredand,by whom(Emphasis supplied.)The court specifically found that this additional evidence,insofar as it consisted of the "explanations" given by arepresentative of theMinneapolis local to the RegionalDirector of the actions taken by the Minneapolis localin its contract negotiations with the 'Company, does notconstitute specific findings of fact.These "explanations"in substance were designed to show that the-Minneapolislocal 'had engaged in hard bargaining with the Companyand had not given up any existing fringe benefits withoutreceiving in return other new and more valuable fringebenefits,contrary,as claimed by the Union, to the implica-tions in the Company's letter that the Minneapolis unionhad not fully protected the interests of Minneapolis employ-eesThe remand Court quoted the Supplemental Decision'sdescription of these "explanations"by the Minneapolislocal's representative as follows[I]t is apparent from a copy of a contract betweenthe Employer and the Minneapolis local on November20, 1965that the Union did in fact agree atArticleXVI thereof that employees covered by theagreement would notparticipate in future year-endbonuses during the contract termA representativeof the Minneapolis local does not deny that it enteredinto the above agreement,butexplainsthat the employ-ees preferred-and were granted-five additional sickleave days in lieu of a bonus Thisattemptedclarificationdoes not detract from the literal correctness of theEmployer's assertion in its letter,which obviously refersto the 1965 contract,however, short it may fall fromdepicting all of the aspects of bargaining related tocourt's opinionthe bonusesFurthermore, the same Union representative contendsthat the Employer did proffer a new pension planduring the 1965 bargaining sessions. Hestatesthatthe then-existing plan was deemed by the Union moredesirable than the new plan "because of the particularcircumstances in Minneapolis (two people on the vergeof retiring)." Therefore, the Union may not be saidto have "agreed"[not] to include the coveredemployees in the new pension plan .However,the term "agreement" may be used to indicate a reason-able expression, rationalization or interpretation of theconclusions reached by the contracting parties followingtheir discussions and comparisons of the existing andproposed pension plans In such a sense the statementsconcerning the bonuses and pension plan did not consti-tute material misrepresentations of the historical factsand the objection is not well-founded 'The New York Local on July 28, 1966, filed a requestwith the Board for review of the Regional Director's Supple-mental Decision overruling its objections to the May 26,1966, election.The remand court describes the Local'srequest or petition as follows, "The petition for reviewexpanded somewhat upon the allegations which the Unionrepresentative had made before the Regional Director, name-ly, that the Minneapolis employees preferred additionaldays of sick leave to the Christmas bonus, and the oldpension plan to the new one."The petition for review contains the following statement,"By deliberately and consciously withholding pertinentinformation, the Employer engaged in material misrepresen-tationswhich require the Board to set this election asideand give the employees a chance to indicate their choicein a free and fair election."The court notes that the New York Local did, not askThe Company filed a statement and later a brief inopposition to the Union's request under which it urgeddenial of review as a matter of law, but likewise didnot ask for hearing except in the event the Board shouldbelieve that the Union's factual allegations were relevantThe Board on December 9, 1966, issued a decision infavor of the New York Local's objections and accordinglyoverruled the Regional Director and ordered a secondelectionIn its decision, the Board referred to the twosentences in-the Company's.letter of May 23, 1966, readingas follows:The Local in Minneapolis of the same union tryingto represent you agreed last November that four B& L employees represented by them will not receivenot get the new pension planand, held that these statements, viewed from the contextof the entire paragraph in which they appear, "were intendedto,and reasonably did, convey to the employees soonto vote in the election, the impression that the Petitioner[theNew York Local]if elected as their representative,'The emphasisshown inthe abovequotation is as supplied in the BAUSCH & LOMB, INCwould act against their interests by agreeing,like its sisterlocal in Minneapolis,to forgo participation in the Christmasbonus and to reject`the new pension plan."' The Board'sdecision then went on to say that, "It was therefore ofcritical importanceto the employees to know whether ornot the sister local had in fact acted adversely to theinterest of the employees it represented Unlike the RegionalDirector,we find that the Employer'somission of criticalfactsonthe subject of Christmas bonus and pension plannegotiations couldand, in our judgment,did render thestatements made so misleadingthat the omission had mate-rial and substantial affect upon the employees'free choiceof election." (Emphasis supplied.)The Board found these critical facts to be those setforth in the Regional Director'sSupplementalDecisionwhich it stated "indicate that five additional days of sickleavewere granted in exchange for the participation infuture Christmas bonus and that the employees themselvespreferred the existing pension plan.."4Itshould,however, here again be noted that the remand courtspecifically found thatthese critical factsas contained in"the Director's statement of the Union's explanation of theaction of the Minneapolis local"do not constitutefindingsof factThe Board in its decision noted' that the Company,because of its participation in the Minneapolis negotiations,had access to the mentioned critical facts,but failed tosubstantially controvert them In view of this, the Boardstated, "We reject the Employer's contention that a hearingis necessary to resolve factual issues "Pursuant to the Board's decision, a second election washeld on May 4,1967The New York Local won thatelection by a vote of 7 out of 12 in its favor The Companyon May 10, 1967, filed timely objections to the electionThe primary objective of the Company'sobjectionswasto obtain a hearing on its opposition to the objectionsfiledby the New York Local to the first election Thisappears from page 4 of the Company'sobjections to thesecond election which reads as followsThere being no way to appeal the Board'sdecisiondirectly to the courts,theCompany was forced toproceed to a second election even though it believedthe first election [which it had won] was valid andshould have been sustained.Now, for the first time,the Company can officially object to the Board's find-ings and conduct in setting aside the first election.The concluding paragraph of the Company's objectionsseeks the following reliefWHEREFORE,since it is the Company's belief thatif the Board had granted the request for a hearingthe second election would not have been ordered, itrespectfully requests that the results of the secondelection be set aside, andthat a hearing be held todeterminethe factsas controverted by the partiesIf,as a result of the hearing, it is shown that the Company'sversion of the facts are true, and that the Unionhas misrepresented such not only to the Company'semployees but to the Board as well,itrespectfully'This summarization by the Board appears in its "Decision on Review,Order, and Direction of Second Election" at fn 4265requests that the results of the first election be certifiedor, in the alternative, that a third election be held.[Emphasis supplied ]The Regional Director, after an independent investigation,overruled the Company's objections to the results of thesecond election on the ground "that the Company's argu-ments and contentions had been previously considered bythe Board and found to be inadequate as a basis for ahearing or a contrary conclusion regarding" the New YorkLocal's objections to the first election.The Company on July 21, 1967, filed timely exceptionswith the Board to the Regional Director's report, togetherwith "previously unavailable evidence" which the remandCourt states "tended to contradict the Board's earlier-post-first-electionfindings," to wit, that the 5 additionaldays of sick leave were not received in lieu of the bonuses,and that the Minneapolis employees, themselves, did notfavor the old pension plan over the new 6The Board on September 28, 1967, after considerationof the entire record, adopted the Regional Director's findingsand recommendations, rejected the Company's new evidenceas "untimely," and certified the New York Local as theexclusive bargaining representative of the New York branchemployees in the appropriate unitOn or about October 16, 1967, the New York Localrequested the Company to bargain collectively in theappropriate union and the Company on or about October20, 1967 refused the request. The New York Local thereuponfiled a timely unfair labor practice charge against the Compa-ny, alleging the Company's refusal to bargain in violationof Section 8(a)(1) and (5) of the Act. Thereafter, the RegionalDirector issued a complaint against the Company basedon the charge. In due course the case came before aTrialExaminer (other than the present Trial Examiner)who upon motion granted summary judgment against theCompany on the pleadings and the relevant documentsofficially before him, under which he found that the factualissue had been previously determined by the Board andthat these could not be disturbed in a complaint proceedingbefore a Trial Examiner under established Board policyin the absence of newly discovered or previously unavailableevidence, there being no evidence of this sort before him.The Board affirmed the Trial Examiner's decision andordered the Company to bargain upon request. The Compa-ny thereupon petitioned the Court for review of the Board'sorder and the Board cross-appealed for enforcement ofits orderThe above-stated sequence of events and the remandcourt's interpretation thereof are essential for the determina-tion of the issues under the remand From these circum-stances and the 'Trial Examiner's analysis of the court'sopinion, the Trial Examiner finds the issues under theremand to be as stated to the parties at the prehearingconference and at the opening of the trial, towit-1Did the statement "The Local in Minneapolis ofthe sameuniontrying to represent you agreed last'This quotation is likewise from the same fn 4 of the Board's decision6The above description of the contents of the alleged previouslyunavailable evidence is as summarized by the remand court in its fn3 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDNovember[1965] that the four B & L employeesrepresented by them will not receive a Christmas bonus"create an erroneous impression that the Minneapolislocal gave up a valuable right without receiving some-thing of value in return under the terms of the restof the collective bargaining agreement2Is the statement"The [Minneapolis]Union alsoagreed they will not get the new pension plan" amisrepresentation9 If it is found to be a misrepresenta-tion,did that misrepresentation affect the results ofthe election9The Trial Examiner rejects Respondent's contention thatthe issue under the remand is thetruthfulnessof the explana-tion given by anunidentifiedrepresentativeof theMinneapolislocalto the Regional Director in the course of his independ-ent investigation of the New York Local'sobjections tothe first election Based on such"explanations,"Respondentwould frame the issues as follows1Did the employees want to exchange the Christmasbonus for five days extended illness pay? If so, didthe Company know this reason prior to May 23, 196672 Is the Union explanation concerning the pensionplan-that the then-existing plan was deemed by theUnion more desirable than the new plan"becauseof the particular circumstances in Minneapolis (twopeople on the verge of retiring"-true? If so, did theCompany know this reason prior to May 23, 1966?Respondent's insistence on narrowing the issues underthe court'sremand to the testing of the truthfulness ofthe Union's"explanations"before the Regional Directorflies in the face of the court's express finding that the"Regional Director's references to Union explanations doesnot constitutefindings of fact"Pressing home its point thatthe explanations were not evidence,the court notes that,"The Union never offered and was never required by theBoard to present any evidence or anything in the nature ofevidentiary material."The whole thrust of the court's remand order is thatthe Company shall be given"an opportunity to answer theother party's `explanations'when they are going to betreated as competent and material evidence"(Emphasissupplied)As the court held that the union's explanation asreflected in the Regional Director's report does not haveevidentiary status, it inevitably follows that the court hasordered a trialde novoon the issues of fact raisedby the New York Local's objections to be the first electionand the Company'sstatements in opposition thereto asexpanded or amended by subsequent documents filed bythe parties in administrative appellate proceedings beforethe Board For all practical purposes,the Union's objectionsto the first election,as amended,and the Company's state-ment in opposition to the objections,as amended, aredeemed in effect as the pleadings in the casePursuant to this interpretation of the court's remand,theExaminer has afforded the parties a trialde novoon the issues raised by the New York Local'sobjectionsto the first election and the Company's statements of opposi-tion thereto It may be noted that insofar as the NewYork Local's aforementioned"explanations" of the actionof the Minneapolis local have become part of the presentrecord by appropriate documentary evidence and independ-ent testimony, the Trial Examiner will rule on the truthful-ness of the asserted explanations and, if true, whetheror not the first election was materially and substantiallyaffected by the Company's failure to set forth the fullcircumstances under which the Minneapolis local agreedthat the Minneapolis employees would not get a Christmasbonus and the new pension planiiALLEGED OBJECTiONAL CONDUCT BYCOMPANY WITH RESPECT TO FIRSTELECTION IN CASE2-RC-14304Most of the framework facts have been stated aboveand are not in dispute by the parties Only as much thereofwillbe restated below as is necessary for the narrativecontinuity of the events. The bulk of the findings belowwill relate to new evidence presented under the court'sremand on the question of whether or not the Company'stwo aforementioned statements in its letter of May 23,1966, to its employees in its New York City branch asto what transpired in previous collective bargaining negotia-tions between the Company and its Minneapolis branchemployees unfairly affected the results of the first electionheld in New York City.As heretofore noted, the New York Local lost the firstBoard conducted election held in New York City on May26, 1966Three days prior to the election the Company sent lettersto the unit employees in its New York City branch whichreads in pertinent part as follows-On May 26th you are going to be asked to voteon whether or not you want the Union to be yourcollective bargaining agent This is a very serious deci-sion on your part and I want you to know the facts.The Union probably has made some promises to youon what they will get for you. You must understandthat they are just promises; not guarantees They arepromises intended to get your vote The only thinga union guarantees are dues. If the union wins theelection all items dealing with wages, hours and workingconditions are bargainable-that means they must bediscussed between the Company and Union and maychange as a result of these discussions This meansyour rate of pay, Group Insurance, Pension Plan,Christmas Bonus, Vacations, etc , are all subject tonegotiation and therefore could be changed, they maybe more, they may be less than you have.The LocalinMinneapolis of the same union trying to representyou agreed last November that the four B & L employeesrepresented by them will not receive a Christmas Bonus.The Union also agreed they will not get the new pensionplan.This was the result of discussions with the Unionthere. I don't know if that will happen here sinceno one can predict the outcome of negotiations IftheUnion wins, no one can say how negotiationsmay change the wage and fringe benefit package younow enjoy." [Emphasis supplied.]On June 2, 1966, the New York Local filed objectionswith the Regional Director to the election on the groundthat the Company's aforementioned letter contained "grossmisstatements of fact" which had unfairly influenced the BAUSCH & LOMB, INC267electionThe document filed by the Union identified thesealleged misstatements by direct quotation from the Compa-ny's letter and stated the Union's objections thereto asfollowsThe Employer stated that a local union belongingto the IUE in Minneapolis "agreed last Novemberthat the four B & L employees represented by themwillnotreceive a Christmas Bonus The Union alsoagreed they will not get the new pension plan."The true fact is that when the Employer refused topay the Christmas bonus, the Union filed unfair laborpractice charges with the National Labor RelationsBoard and was successful in compelling the Employerto pay the bonus Furthermore, the Union did notagree that the employees would not get the new pensionplan.On the contrary, a pension plan does exist withthe Company and said employees are eligible to joinsaid planBeingunsuccessful on its objections before the RegionalDirector, the New York Local filed a request for reviewwith the Board. In its request, the Union expanded oramended its original objections as follows-1With reference to the Company's statement that theMinneapolis local "agreed last November that the fourB & L employees represented by them will not receivea Christmas bonus," the New York Local stated:InMinneapolis, the true facts are that the local unionthere filed an unfair labor practice charge which culmi-nated in a finding by a trial examiner that the Employerunlawfullywithheld the 1964 Christmas bonuses fromseveralemployees.Thereafter,during negotiations,Christmas bonuses were eliminated, but only becausethe employees decided that they no longer wanted thebonus but instead wanted and were granted five addition-al days of sick leave.[The italics has been suppliedThe italicized portion of the first sentence adds detailto the original objections The italicized second sentenceadds a new objection to the original objection.]2With reference to the Company's statement that theUnion also agreed that the Minneapolis employees wouldnot get the new pension plan, the New York Local stated.. the fact is that the employees in the Minneapolisplant are at present covered by a pension plan whichthey felt was more desirable than the one profferedby the Company.The Company's noted statements to its New York Cityemployees and the New York Local's objections theretothrows open the question of what really transpired in thecollective-bargaining negotiations in 1965 between the Com-pany and the Minneapolis local representing the Company'sMinneapolis branch employees It is on this that the appellatecourt has ordered a remand. From the circumstances sur-rounding the contract negotiations between the Companyand the Minneapolis local, determination will be madebelow on the question of whether the Company's twonoted statementsto itsNew York City employees 3 daysprior to the first election unfairly affected the results ofthat electionAt all times here material the Company's Minneapolisbranch hada unitof four ophthalmic laboratory employeesengaged in work similar or identical with those employedby the Company in its New York City branch The names,dates of birth, and dates of hire by the Company of thefour unit employees in the Minneapolis branch are asfollowsITom Rabbett, born on January 15, 1900, hiredin November 1918.2.Roy Anderson, born on September 3, 1900, hiredin November 19163Wenzel Shimek, born on May 30, 1904, hired inNovember 19234 Jack Longton, born November 28, 1922, hired inFebruary 1947.Itappears that these four Minneapolis employees hadtheirfirstrepresentation byaunion duringtheirlongperiod of employment withtheCompany in1964.OnJuly 22, 1964, the Optical Workers Local 1054, InternationalUnion of Electrical Workers, became the certified bargainingagent for the unit consisting of the four Minneapolis employ-ees.In the latter part of 1964, that local negotiated acollective-bargaining agreement for the unit with the Compa-ny for the period November 20, 1964, to November 19,1965Although the four employees had been receiving a Christ-mas bonus of approximately a week's pay for many years,the Company after the contract had been executed declinedto pay them a Christmas bonus for 1964 on the groundthat the agreement did not call for the payment of sucha bonus and on the further ground that the contract barreddemands or proposals not covered therein. The Union,refusing to accept this decision by the Company, filedan unfair labor practice charge with the Regional Directoragainst the Company, alleging violations of Section 8(a)(1)and (5) of the Act A complaint under the charge wasissued on June 14, 1965, and in due course after a fullhearing before Trial Examiner David London, the TrialExaminer recommended an order requiring the Companyto pay the employees in the unit "the 1964 Christmasbonus . .with interest thereon from December 15, 1964"on the ground that the Union had not waived the rightof the employees to receive the long established Christmasbonus It is established that the Company complied withthe recommended order by paying the employees the Christ-mas bonus for 1964'(C. P. Exh 3)In May 1965 Minneapolis Local 1054 merged with Minne-apolis Local 1140 of the same International Union 8 There-afterMinneapolis Local 1140 negotiated a new collective-bargaining contract to replace the first agreement whichbore as shown above a termination date of November19, 1965. The new contract was for a term of 2 yearsfrom November 20, 1965, to November 19, 1967'Decision of Trial Examiner London, adopted by the Board,Bausch& Lomb Incorporated,Case 18-CA-2034, TXD-37-66 Official noticeis taken of that decisionItshould be noted thattheNew York City Local408, hereindirectly involved,Minneapolis Local 1054, and Minneapolis Local 1140are affiliates of the International Union of Electrical, Radio and MachineWorkers, AFL-CIO Prior to the merger of Local 1054 into Local 1140,the latter had no connection with the Bausch & Lomb'sMinneapolisbranch 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe new collective-bargaining agreement contains onlytwo provisions which are pertinent here The first of theserelates to the Company's Christmas bonus and specificallyprovides that the employees covered by collective-bargainingagreement will not receive the Christmas bonus. The precisewording of the paragraph is as follows:ARTICLE XVIBonusExclusion ClauseIf the Company should determine to pay a yearendbonus to employees generally, employees covered bythis Agreement shall not participate in the bonusThe other provision of the new collective-bargaining agree-ment here pertinent relates to the Company's pension orretirement program for its Minneapolis laboratory workerswhich reads as follows.ARTICLE XVIIMaintenanceof Benefits ClauseThe Company agreesthat during the life of this Contracttomaintain the same benefits as provided under thepresent Group-Life and Accident Insurance, the Hospi-tal,Surgical,Major Medical Program, andto retainthe Retirement Program of which the laboratory workersare now members.[Emphasis supplied.]The first above-quoted paragraph from the collective-bargaining agreement on the subject of the Christmas bonusshows that the Company's statement to its New Yorklaboratory employeesin itsletter of May 23, 1966, readingas follows:The Local in Minneapolis of the same union tryingto represent you agreed last November [1965] thatthe four B & L employees represented by them willnotreceive a Christmas bonus. [Emphasis supplied]is literally correctThe same comment, however, cannot be said with respectto the Company's statement in the same letter to its NewYork laboratory employees that, "The [Minneapolis] Unionalso agreed they will not get the new pension plan," asthere is nothing in the above-quoted Maintenance of BenefitsClause in the collective-bargaining agreement which literallybacks up the Company's statement to its New York employ-ees That clause is not in itself definitiveThe present record contains testimony and documentaryevidence on the negotiations leading to the Company'ssecond collective-bargaining agreement with the MinneapolislocalIt is only from an examination of such evidencethat determination can be made on whether the Company'sstatement to its New York laboratory workers that theMinneapolis focal of the same International Union hadgiven up the Christmas bonus theretofore paid to the Minne-apolis laboratory employees, is the whole truth, not with-standing the fact that the statement standing by itself isliterally true. If such evidence reveals that the Minneapolislocal gave up the bonus in exchange for other benefitsthey deemed more important, then obviously the Company'sliterally true statement that theMinneapolis local gaveup the Christmas bonus would not be the whole truthand would contain a material omissionSimilarly, it is only from anexaminationof the evidenceon the negotiations leading to the second collective-bargain-ing agreement that determination can be made on whetherthe Company's other statement to its New York laboratoryemployees that the Minneapolis local agreed that the Minne-apolis laboratory employees would not get the Company's"new" pension plan is true or a misrepresentation of thetrue fact It may again be noted with respect to thisstatement that the Company cannot, as in the case ofthe Christmas bonus, claim literal correctness for it fromthe text of the collective-bargaining agreement dealing withthe Company's retirement program as quoted aboveNegotiations leading to the execution of the second collec-tive-bargaining agreement were initiated by a letter datedSeptember 15, 1965, by Minneapolis Local 1140, signedby Walter W Gilbert, Jr, financial secretary to the Compa-ny's regional branch manager, Ray E Howland, at Chicago,Illinois, requesting a bargaining meeting.In a followup letter dated September 28, 1965, Minneapo-lisLocal 1140, submitted proposed contract changes inthe thenexistingcontract as follows:Article 3One-half ('/2) day off before Christmas-New Yearsto be part of contract (follow Walman contract onChristmas off Friday)Article 5Vacation-15 days after 13 years and 20 days after20 yearsArticle 12Wages to comply with WalmanArticle 15Death in family, Husband or wife, mother, father,son or daughter-three days off with pay.Bonus sameas other Bausch & Lomb PlantsSick leave-10 days a year.Rest period-10 minutes in the morning and 10 minutesin the afternoonContract to expire June 1, 1968, 30 monthsNovember 20, 1965-14June 1, 1967-14Discuss pension planThe proposal above reading "Wages to comply withWalman" is a reference to one of Bausch and Lomb'slocal competitors in Minneapolis known as Walman OpticalCompany. The article numbers in the proposal are to thearticles in the then existing contract or first collective-bargaining agreementThere were only two contract negotiation meetings priorto the execution of the second collective-bargaining agree-ment The first meeting was held on October 7 and thesecond on November 9, 1965, both at Minneapolis Theresulting contract was executed in early December 1965When the new agreement expired on November 18, 1967,itwas not renewed and Local 1140 was thereafter decertifiedas the representative of the unit.The October 7 meeting was attended by the followinginbehalf of the Company- the aforementioned Ray E.Howland, regional branch manager from Chicago, Robert BAUSCH & LOMB, INCT Burns, regional industrial relations manager from Chica-go, and John Olson, resident manager of the Company'sMinneapolis branch laboratory The union representativesat the meeting consisted of the aforementionedWalterW. Gilbert, financial secretary of Local 1140, Robert Single-ton, vice president of Local 1140, and Wenzel Shimek,the aforementioned employee at the Company'sMinneapolisbranch and a member of the unit represented by Local1140.The record contains testimony as to what transpiredat the October 7 meeting by Gilbert in behalf of Local1140 and by Burns and Howland in behalf of the Company.In addition the record contains typewritten minutes ofthe meeting by Burns which Burns testified were preparedby his secretary from his written notes made at the meetingwhich were then destroyed. The minutes were receivedin evidence as Respondent's Exhibit 8 As originally present-ed, the minutes showed the meeting as having taken placeon November 7, 1965 On Burns' testimony that the Novem-ber 7, 1965, date on the minutes was an error on thepart of his secretary, the Trial Examiner permitted Burnsto strike out the typewritten month of November andto place over it in ink "Oct " for the month of October.For reasons hereinafter indicated,Mr Burns' minutes ofthe October 7 meeting insofar as they bear on the questionof whether Local 1140 rejected the Company's revisedretirement plan are questionableHowever, for all otherpurposes the Examiner finds the minutes to be fairly reliable.The opening sentence of the minutes refer to the "Uniondemands"; this is found to be a reference to the Local1140's "proposed contract changes" in its letter of September28, 1965, as set forth above The text of Mr Burns' minutesof the October 7, 1965,meeting is as follows.The meeting began with the Company asking for clarifi-cation of some of the Union demands.(1) Article III-"One-half day off before Christmas-New Year's to be part of Contract (follow WalmanContracton Christmasoff Friday)." The Companystated that they did not understand what this meant.The Union replied that they wanted one-half day offbefore both Christmas and New Year's and the languageto follow that now contained in the Walman Agreement(2) In their wages demand,in one place the Uniondemand states"wages to comply with Walman," inanother"an increase of $.14 effective November 20,1965." Inasmuch as Walman just increased$.08 perhour, the company questioned whether the demandwas $ 08 per hour, $.14 per hour, or $.22 per hourThe Union replied their demand was for a $ 22 perhour increase(3)The Union asked for a 30-month contract TheCompany raised the question of why the Union wanteda contract with an unusal period.The Union statedthat they would like the termination of the Bausch& Lombcontract at the same time as the rest ofthe companies in the area.(4)The Company pointed out that the Union demandfor "Death in Family" change would actually reducethe privilege that is now covered by the contractThe proposed language of the Union would actually269restrict those considered as "immediate family." TheUnion agreed to withdraw this demandMr Burns then reviewed the increased benefits inthe revised company Retirement Plan. He pointed outhow each member of the bargaining unit would beaffected by this change, if the change was proposedand accepted.At this point, the Company proposed the following-(1) Reject all Union demands.(2)A one-year contract with an across the boardincrease of $.05 per hour for individuals and $ 05on rate ranges in the contract(3) TheBonus Exclusion Clause added to the con-tractAt this point, there was further discussion of theUnion demands and agreement was reached on thefollowing(1)A formal 10-minute break in the morning anda 10-minute break in the afternoon(2)The Company agreed to add their extendedillnessprovision (5 days) to cover the waiting period forany employee going out on a group insurance claim.(3)The Company offered a two-year contract witha $.05 across the board increase each year both onthe individuals rates and the rate ranges in the contractThere was a short recess at this pointThe Union presented the following proposal(1)A two-yearagreement with an across the boardincrease of $.08 per year on the individuals rates and$.08 per year on the rate ranges in the contract.(2)A letter of intent on the company's willingnessto allow employees to leave work early on the daybefore both Chnstmas and New Year's The controlwould be at the sole discretion of the Branch Managerand after all the work was processed for that day.(3) The increased benefits in the Retirement Plan.(4) The 10-minute break and extended illness previ-ously agreed(5) To accept the Bonus Exclusion ClauseThere was another short recess at this point.The Company presented the following counterproposal.(1)A two-year contract with a $ 08 per hour acrossthe board increase on the individuals rates and $.08on contract ranges the first year and a $.07 per houracross the board on ranges the second year(2)The 10-minute break and extended illness itemas previously agreed.(3) TheBonus Exclusion Clause as previously agreed.(4)Maintain all other benefits at their present levelThe Union rejected this proposalAdjourned at 4.30.RTB/pctR BurnsAt the October 7 meeting,Burns turned over to theUnion representatives a company published booklet whichdescribes the Company's revised retirement plan whichwill be more fully described below. Burns told the unionrepresentatives that the revised plan involved two importantchanges over the Company's old retirement plan. The firstwas a change of age at which an employee could electto become eligible for retirement from 70 to 65. The secondwas a substantial increase in retirement benefits under the 270DECISIONSOF NAT IONAL LABOR RELATIONS BOARDrevised plan as compared to the old plan Burns broughtand exhibited to the union representatives at the meetingschedules showing the benefits each of the four employeesin the unit would receive under both the old and therevised retirement plan, these are now in evidence asRespondent's Exhibits 9(a) to (d), inclusive The one forShimek,an employee of many years of service, showsthat as of the date of the meeting he could retire at$69 per month under theoldretirement plan and at $95 91under therevisedretirement planThus under the revisedplan, he would have a monthly increase of $26 91 Thefigures for the other three unit employees show comparableincreases inmonthly pension benefits under the revisedplan.From Mr Burns' minutes of the October 7, 1965, meetingand from other corroborating testimony,the Trial Examinerfinds and concludes that both Local 1140 and the Companywere proposing package deals to each other and werenot negotiating on an item-to-item basis.Thisisevidentfrom the last two proposals at the meeting The Union'slastpackageproposal embraced an agreement to forgothe Christmas bonus if the Company would give the unita very substantialincrease in hourly wage and the increasedbenefits in the Retirement Plan among other items. TheCompany's lastpackageproposal called for a somewhatsmaller hourly wage increase if the Union would agreeto a waiver of the Christmas bonus and agree to "maintainall other benefits at their present level," among other propos-alThe Union'spackageproposal was rejected by the UnionThe meeting thus ended without an agreement on a contract.The second and final contract negotiation meeting heldon November 9, 1965, was attended by Gilbert, Singleton,and Shimek for Local 1140 and by Howland and Olsenfor the Company There is testimony on what transpiredat this meetingby Gilbertand Howland In addition thereis in evidence as Respondent's Exhibit 10 very skimpyhandwritten notes by Howland on the events of the meetingwhich read as follows:I[Howland] said we would like to review our lastproposal(these appear on the last page of notes takenby Bob Burns at the 10-7-65 meeting )Stated we would like to make one change on wages-8 & 8 instead of 8 & 7Walter [Gilbert] called for a recess andupon ourreturn said we have a contract.[Emphasis supplied.]Want to know % reduction in monthly benefit ifa person elects to retire at 65 instead of 70.Union would like 8 copiesHowland's testimony shows that he at no time duringthe second bargaining session put the union representativeon notice that the Company was proposing as part ofitspackage deal that the unit employees would not beunder the revised retirement planGilbert testified thatitwas his understanding both at the first and secondbargaining meeting that there was an understanding betweenthe parties that the Company's revised retirement planwas applicable to the employees in the unit The TrialExaminer finds that the union representatives at the Novem-ber 9, 1965, meeting proceeded on this assumption whenthey informed Howland after a caucus of the membersof the unit that the Union was accepting the Company'spackage offerThe two bargaining sessions resulted in the aforemen-tionedCompany's second collective-bargaining agreementwith respect to its Minneapolis branch The contract wasdrafted byMr Burns forthe Company. The new collective-bargaining agreement reflects the following gains for thefour employees in the unit over what they had in theold agreement1A wage increase of 16 cents per hour in thefirst year of the agreement and an additional increaseof 16 cents per hour in the second year of the contractThis increase put the Bausch&Lomb employees onpar with the wage scale received by similar workersatWalman's Optical Co (8^ of the 16t increases weredue to rate changes )2.An express recognition of pension rights althoughthe provision therefor does not clearly and unambigu-ously state whether such pension rights are undertheCompany's old or revised retirement plan. (Asheretofore noted,the article in question simply reads,"The Companyagrees .to retain the RetirementProgram of which the laboratory workers are nowmembers " One of the questions to be decided hereiniswhether the new collective-bargaining agreementput the 4 unit employees under the revised pensionplan or kept them on the old plan )3An express provision for two 10-minute coffeebreaks to formalize informal,non-contractual coffeebreaks the employees had prior to the execution ofthe new collective bargaining contract.4.Five days of extended sick leave in addition tothe five days of casual sick leave they had in theold contract which was carried over to the new contract.This extended sick leave was intended to cover, inthe event of a seriousillness, the one-week qualificationperiod before insurance program payments beginInconnectionwith the new contract'sabove-noted"extended sick leave" provision,it is found from the recordas a whole that at least three of the four employees inthe unit weredeeplyinterested in the new extended sickleave benefits because two of the three were already 65years of age and the third was 61 years of age. Twoof the employees in the unit,Anderson and Rabbett, arenow retired.Rabbett retired during the life of the 2-yearterm of the second collective-bargaining agreementForthe first 21 months of his retirement he received pensionbenefits under the Company'soldretirement plan and there-after by the voluntary action of the Company he wasplaced under therevisedretirement plan at substantiallyincreased monthly benefits. Anderson,after a long illness,retired shortly after the expiration of the second collective-bargaining agreement,under therevisedretirement plan.The new collective-bargaining agreement reflects the lossof only one benefit that the new unit employees had priorto the execution of the new agreement,albeitby orderof the Board and not under the express terms of theold collective-bargaining agreement The reference here isto the Company's traditional Christmas bonus. It will berecalled that the Company after the execution of the firstcollective-bargaining agreement refused to pay the four BAUSCH & LOMB, INC271Minneapolis unit employees the Christmas bonus for 1964,but subsequently did so pursuant to Board order in anunfair labor practice proceeding In the new collective-bargaining agreement, the Union expressly waived the rightof the four employees during the life of the agreementto receive such Christmas bonuses. Evidence, hereafter not-ed, shows that in the bargaining the unit employees preferredreceiving the extended sick leave over Christmas bonus,ifone of the two had to be given up in the give-and-take of bargaining.The above findings set forth the material facts whichrelate to the circumstances under which the Minneapolisunion waived the Christmas bonus and some but not allof the important and material facts relating to the questionof whether the Minneapolis Union also waived the rightof the unit employees to the increased pension benefitsunder the Company's revised retirement program.Additional facts relating to the applicability of the Compa-ny's revised retirement plan to the four unit employeesin its Minneapolis branch are as follows The revised pensionplan,which as shown above reduced the eligibility agefor retirement from 70 to 65 and substantially increasedmonthly retirement benefits, became effective as of January1,1965 It was the Company's third revision since it firstinaugurated an employee retirement program in 1942 TheCompany announced its newly revised plan in a pamphletpublished in the spring of 1965 The first page of thebooklet reads, "Retirement Income Plan for United StatesEmployees of Bausch & Lomb Incorporated' . . . andthree of its affiliates (Emphasis supplied )The third page of the booklet contains an introductoryletterdatedApril 19, 1965, from the president of theCompany. Although the letter has no salutation, it is foundthat the Company's president intended it as a messageto all the Company's employees in the United States. Theletter reads-In keeping with our policy of updating our Retire-ment Plan from time to time, this booklet describesthe third revision to the Plan since it was begun onDecember 28, 1942The principal features of this latest revision, whichis effective as of January 1, 1965, are the establishmentof the normal retirement age for men at 65 and achange in the base on which past service benefitsare calculated so as to provide more liberal retirementincome for longer service employees. The substantialcost of these changes is being borne by the Company,with no additional cost to members of the Plan.We believe that the Plan, as described in this booklet,is simple and sound It is insured by a leading insurancecompany in the field of pensions, Connecticut GeneralLife Insurance Company of Hartford, Connecticut,which has insured the Plan from the beginning Itisa cooperative plan in which you and the Companycontribute to build up your retirement income forthe benefit and protection of you and your family.Sincerely yours,Wm W. McQuilkinThe booklet at page 5 states, "Present members of thePlan will automatically be members of this revised Plan."The record shows that the four unit members of the Compa-ny'sMinneapolis branch were "present members of thePlan" at the time the revised plan became effective onJanuary 1, 1965 The fund under the retirement plan consistsof contributions made by both the Company and employeeswho have elected to come under the plan Three of theCompany's four Minneapolis employees have made contribu-tions to the plan by way of payroll deductions from thetime the plan was started in 1942 and the fourth employeehad made contributions to the plan from the year followinghis employment by the Company in 1947The record contains a copy of an unsigned letter datedApril 19, 1965, addressed to G. F. Del Fiacco at 15NW Fifth Street, Minneapolis, Minnesota, without appella-tion to indicate his business calling, but the contents ofthe letter and other testimony show that the letter wasintended for Del Fiacco in his capacity as field representativeof the International Union who with Raymond F. Horsch,president of the Optical Group of Minneapolis Local 1054,had negotiated the first collective-bargaining agreement forthe Minneapolis unit of the Company's Minneapolis branchThe text of the letter readsDear Mr Del Fiaco 10This letter is to inform you that the Company hasrevised its retirement planHowever, in view of the fact that the wages, hoursand working conditions of our employees who aremembers of yourunionare governed by the provisionsof a collective bargaining agreement, we have not madethe changes applicable to those employeesWe will,of course, continue the present retirement plan forthose union employees who are members of the planWe suggest that the change to the plan be discussedat the bargaining sessions held at the expiration ofour present contractVery truly yours,Although the document does not show the name ofthe sender, there is testimony by Mr Howland, the afore-mentioned Company's regional branch operations manager,that the original of the letter had been signed by hissuperior, G. N. Mastrogany, the Company's regional branchmanager. At the time of the letter Howland and Mastroganyoccupied offices in the Company's regional headquartersin Chicago Howland testified that Mastrogany had preparedthe original of the letter and then handed it to him forreview and mailing to Del Fiacco Howland further testifiedthat after he had read the letter, he turned it over toa secretary he shared with Mastrogany for ordinarymailingtoDel Fiacco There is no claim that the letter was sentby registered mailThe document which is in evidenceas Respondent's Exhibit1isanoffice copy of the originalletter.Del Fiacco, who has been a field representative for theInternationalUnion for 19 years and who was the agentwho had filed the unfair labor practice charge againstThe Companyalso does businessin a number of foreign countries'°The correctspelling ofthe addressee's name is Del Fiacw 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company for failure to pay the Christmas bonus, flatlydenied that he had received the letter in question fromthe Company His testimony shows that he opens his ownmail and that the secretary in his office is under instructionnot to open his mailDel Fiacco testified that if he had seen the letter hewould have immediately filed an unfair labor practice chargeagainst the Company to compel it to place the Minneapolisunit under the revised pension plan, dust as he had filedthe successfulcharge againstthe Company for failure topay the Christmas bonus. Del Fiacco is a man of strongcharacterHe had refused to sign the original collective-bargaining agreement because it contained a "Full Agree-ment Clause "" It was under that clause that the Companylater sought to defend its action for refusal to pay theChristmas bonusThe filing date of Del Fiacco's unfair labor practicecharge against the Company for refusal to pay the Christmasbonus was April 15, 1965. The Company's purported letterto Del Fiacco stating it was not making the revised retire-ment plan applicable to the unit is dated April 19, 1965Because of this conjunction of dates and the vital importanceof the revised and enriched retirement plan to the aging,long-term employee-members of the unit, the Trial ExaminercreditsDel Fiacco's testimony that if the Company's pur-ported letter of April 19, 1969, had actually been receivedby him he would have filed an unfair labor practice chargeagainst the Company to compel it to make the increasedpension benefits applicable to the unit, just as he hadfiled the unfair labor practice charge on the Company'srefusal to pay the Christmas bonus Any other actionwould have been out of character for the man who hadbeen soinsistentupon protecting employee rights that hehad refused to sign the first collective-bargaining agreementbecause it contained a clause he believed would not bein the best interest of the employees he was representing.As heretofore notedMinneapolis Local 1054 mergedwith Minneapolis Local 1140 in May 1965 or within approxi-mately 30 days after the Company's purported letter toDel Ftacco of April 19, 1965. Thereupon Horsch12 whohad been president of the Optical Group of Local 1054became president of the Optical Group of Local 1140,but did not participate in the negotiations leading to thesecond collective-bargaining contract with Bausch & Lombbecause of injuries received in an auto accident As shownabove,Gilbert, the financial secretary of Local 1140, wasthe chief negotiator of the second collective-bargaining agree-mentBoth Horsch and Gilbert testified that they had neverseen the Company's purported letter of April 19, 1965, to" The only signature on behalf of the Unionon the first collectivebargaining agreement is on an undated addendumtheretoThatsignaturewas that of the aforementioned presidentof the Optical Group of Local1054, Raymond Horsch" Horsch, who has never been an employeeof Bausch & Lomb,isan employeeof Walman Optical Company,one of Bausch& Lomb'sMinneapolis competitors which operates a much bigger shop than theBausch & LombshopHorschhad assisted in organizing Bausch &Lomb's Minneapolis branch in1964 whichhad resulted in the certificationof Local 1054 in 1964 as the official representative of the unit in the Bauschand Lomb Minneapolis branchDel Fiacco prior to the time of the trial hereinIn the light of all of the circumstances set forth above, theTrial Examiner finds and concludes that there has been afailure of proof by the Company to show by competent andconvincing evidence that its purported letter of April 19,1969, hadbeenactually mailed by the Company to DelFiacco 13 A letter of that importance should havebeen sentby registered mail The letter was received in evidence asRespondent's Exhibit I over the objections of the NewYork City Local The ruling receiving the letter in evidenceis herewith revoked.The record shows through the testimony of Horsch thatMinneapolisLocal 1140 received a copy of the Company'sbooklet on the revisedretirement plan sometimebetweenApril 19, 1965, and the first part of October 1965 whennegotiationsstartedon the second collective-bargainingagreementHorsch was unable to give a more precise dateas to the receipt of the booklet and was unable to statehow or from whom the booklet was received. There isno evidence that the booklet was received by the Uniondirectly from the Company or from the members of theunit 14As Bausch & Lomb has a number of employeesat itsMinneapolisbranch other than thosein the unithere involved,itispossiblethat the booklet may havecome from that source 15 Gilbert, the aforementioned secre-tary of Local 1140, found the booklet in the Bausch &Lomb file of Local 1054 at some unremembered date subse-quent to the merger of Local 1054 into Local 1140 inMay 1965Itwill be recalled that the booklet containeda sentencereading, "Present members of the Plan will automaticallybemembers of this revised Plan " Horsch testified that" The New YorkLocal also advances a further argument againstgiving the April 19, 1965,letter legal status as a notice This is theargument that the letter "was allegedly intended for Local 1140" asstated in an affidavit by Company representative Burns (G C Exh2(J) at document 7), "but Local 1054 was the contract local at thetime"as Local 1054 did not merge into Local 1140 until the monthof May 1965 The concluding sentence of the New York Local's argumentas reflected in its brief states,"The letter is therefore devoid of legalvalue as not binding on the contracting party " The argument is basedon this sentence in the Burns'affidavit ofMay 19, 1967, "On April19, 1965theCompanynotified Local 1140that it had revisedand established a new pension plan for its employees"Itappears tothe Trial Examiner that this was merely a mistaken reference to Local1140 when Local1054 was intendedThe affidavitwas prepared alittleover 2 years after the purported mailing of the April 19, 1965,letterWith such lapse of time it would be easy to make the mistakereferred to, particularly in view of the fact that Local 1140 was thenthe local the Company had been dealing with for some 2 years underthe second collective-bargaining agreement From the cross-examinationof Burns on this discrepancy,the Trial Examiner finds that Burns madean honest mistake and that what he really intended to say in his affidavitwas that the Company by its letter of April 19, 1965,"notified Local1054," ratherthan "notifiedLocal 1140 " This secondargument ofthe Charging Party is in any event now academic in view of the TrialExaminer's finding that the Company has failed to present convincingevidence that it actually mailed the purported letter of April 19, 1965,to Del Ftacco" The unit members were not called upon for testimony" The Decision of Trial Examiner London inBausch & LombIncorpo-rated, supra,shows that the Company at its Minneapolis branch had nineother job classifications without collective bargaining representation inaddition to the unit of four optical workers represented by Local 1054 andlater, Local 1140 BAUSCH & LOMB, INC273when he saw this statement in the booklet he took ittomean that the members of collective bargaining unitatMinneapolis branch of the Company were automaticallycovered by the revised planWholly aside from the booklet, there is also independentevidence that Minneapolis Local 1140 had knowledge thatthere were changes in the Company's retirement plan whenthe negotiations for the second collective-bargaining agree-ment opened in October 1965 This appears from the Union'sletter of September 28, 1965, to the Company which enclosedan agenda of proposed contract changes The last itemon that agenda reads, "Discuss pension plan " All otherproposals were in the form of demands. The Trial Examinerinterprets the shorthand phrase, "Discuss pension plan,"as a request for specific information as to how the revisedretirement plan would affect unit employees on the vergeof retiringThe record shows that Burns understood therequest to mean this ' as he brought with him scheduleswhich showed the comparative pension benefits of eachof the unit employees under both the old and revisedplanThe credited testimony of Burns, the Company's regionalindustrial relationsmanager, shows that he gave Gilbertone of the booklets on the revised retirement plan at thecontract negotiation session of October 7, 1965, when hewas discussing the changes in the revised plan over theold retirement plan This would make it the second suchbooklet to come into the hands of the Union. AlthoughBurns testified extensively both under direct and cross-examination on the subject matters discussed at the October7, 1965, contract negotiation session, his testimony failsto disclose that he had at any time mentioned to theunion representatives the purported letter-notice of April19, 1965, that the Company was not making the increasedbenefits under the revised retirement plan applicable tothe four employees in the unit.Burns admitted undercross-examination that when he handed Gilbert the companybooklet on the revised retirement plan containing the sen-tence, "Present members of the Plan will automaticallybemembers of this revised Plan," that he did not tellGilbert that the Company was making the Minneapolisunit an "exception" to that flat assuranceAs heretofore noted, Burns' typed minutes of the October7, 1965, bargaining session (Resp Exh 8) states that theUnion representatives towards the end of the meeting madea package proposal which included a demand for the"increased benefits in the Retirement Plan." The minutesthen indicate that the Company made a counterproposalwhich included the proposal that "all other benefits" bemaintained "at their present level." However, no mentionof such a company counterproposal is made in an affidavitof Burns filed with the Board on or about May 19, 1967,and here of record as General Counsel's Exhibit 2(J),item 7 This, as stated by the Charging Party in its brief,is"a curiousvoid "Itgives rise to the suggestion thatpart of Burns' minutes of October 7, 1965, meeting whichreports a counterproposal by the Company (as part ofa package deal) that all other benefits be maintained attheir present level could be in error. The evidence pointingto such an error is set forth belowBurns testified that he transposed his notes of the October7,1965,meetingthe very same night from handwrittenform to typewritten form and that the typewritten formwas then put into a final typewritten form by his secretary"within a week." The typewritten minutes as originallyoffered in evidence show the meeting as having taken placeon November 7, 1965, instead of the actual date of themeeting onOctober 7, 1965 At thehearing, Burns testifiedthathis secretary "goofed" by typing in November 7,1965, as the date of themeeting.The Trial Examinerthereupon permitted Burns to put an inked horizontal linethrough the November 7 date and write above it October 7With reference to this alleged mistake, the New Yorklocal in its brief contends, "It is hardly possible for Burns tohave erred that same night in setting forth November 7 asthe date of the meeting when it was then October 7, nor is itlikely that the secretary would have typed the wrong datewhile still in the month of October. This kind of error ismade only in retrospect, so that if one were typing theletter in December or later one could erroneously supply aNovember date where an October date is intended. Thesignificance is that the alleged transcribed minutes cannotbe relied upon as having been made at that timeThe documents attached to Burns' affidavit of May 19,1967, lend support to the Union's claim that Burns'transcribed minutes of the October 7, 1965, meeting in therespect here under consideration lack reliability Theseconsist of the four schedules showing a comparison of thepension rights of the four Minneapolis employees of theCompany under both the old and the revised pension planswhich Burns exhibited to the union representatives at themeeting but retained in his possession A set of theseschedules have found their way into General Counsel'sexhibitsherein aspart of General Counsel's Exhibit 2 (G.C. Exh. 2(J), Items 1-A to 1-D ) The top sheet of thisexhibit bears a handwritten note byBurnsreading,"Discussed individually at 1stmeetingNov 7 1965 "Respondent also introduced in evidence a duplicate set ofthe same schedules as Respondent's Exhibit 9 A-D butaltered the note at the top by Burns by an inked line through"Nov" and placing above it the abbreviation "Oct."Although there can be no doubt that the schedules wereexhibited to the union representatives by Burns at theOctober 7, 1965, meeting rather than as of the November 7,1965, date shown thereon, the mere fact that both theminutes of the October 7, 1965, meeting and the scheduleshere under discussion orginally showed the meeting to havetaken place on November 7, 1965, gives rise to the inferencethat the minutes of the October 7, 1965, meeting wereprepared not within a week after the meeting took place butat the time Burns gave his affidavit of May 19, 1967, to theBoardBy reason of the inference drawn from the record that theallegedminutes of the October 7, 1965, meeting wereprepared 2 years after the meeting took place, the TrialExaminer finds and concludes that that part of the minuteswhich state that the Company made a counterproposal totheUnion to "maintain all other benefits at the presentlevel is not entitled to face value acceptance.But even if the Company is assumed to have made such aproposal to the Union as part of its proffered package dealand that the Union accepted it as part of the Company's 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed package deal at the November 9, 1965, bargainingsession as indicated by Howland's skimpy handwrittennotes of the meeting, a question of interpretation arises asto the meaning of the company proposal to "maintain allother benefits at their present level " In view of thestatement in the Company's revised retirement plan bookletthat, "Present members of the plan will automatically bemembers of this revised Plan," the Company's proposal to"maintain all other benefits at their present level" is subjectto the interpretation that the proposal means that the unitemployees would be under the revised retirement plan. Theultimate conclusion on this will be stated below under"Discussion and Conclusions "As indicated the Minneapolis Local 1140 and theCompany reached an oral agreement on November 9, 1965,at their second bargaining agreement for a collective-bargaining contract later reduced to writing.On November 12, 1965, the Company signed anamendment to its group life insurance contract withConnecticut General Life Insurance Company, theinsurance underwriter of its Retirement Plan, putting intoformal legal form itsrevisedretirement plan, permittingretirement at 65 years of age instead of 70 and substantiallyincreasingmonthly pension benefits The amendment itsprovisions retroactive to January 1, 1965 Paragraph 33 ofthe amended insurance contract specifically excludesBausch & Lomb employees "who are covered under acollective bargaining agreement" from the benefits of therevised retirement plan The precise language of paragraph33 is as follows33 Notwithstanding any of the proceeding terms of thisamendment to the contrary, this amendment shall notbe applicable to the coverage or benefits of employeesat theBranchUnits of the Employer listed in TABLEH who are covered under a collective bargainingagreement In lieu thereof, the terms of the contract asin effect prior to this amendment shall continue togovern the coverage and benefits of such employees[Emphasis suppliedTable H of the amendment to the insurance contract hasa heading reading, "LOCATION OF BRANCH UNITS OF THEEMPLOYERAT WHICH THEEMPLOYEES ARE COVERED UNDERA COLLECTIVE BARGAININGAGREEMENTARE NOT ENTITLEDTO THE COVERAGEOR BENEFITS PROVIDEDUNDER THETERMS OFAMENDMENTNUMBERGR-510-16." Directlyunder this heading, there is listed 13 of the Bausch & Lombunioncovered branch units out of its 155 branches throughout the United States. Among the 13 cities shown at whichthe Company has branch units covered by the collective-bargaining agreements is the city of Minneapolis.It appears that shortly after agreement was reached onthe second collective-bargaining contract the four unitemployees were disturbed by reports reaching them that themanagement construed the contract to exclude them fromthe revised retirement plan and from the Christmas bonuscontrary to their understanding of the agreement reachedby the Company and the Union They took the matter upwithMr. Olson, the resident manager of the MinneapolisbranchOlson16 telephoned Howland at Chicago aboutthese inquiriesHowland saw fit to answer these inquiries inperson and come to Minneapolis in mid-December 1965 forthat purposeHe had a meeting with the four unitemployees at which he read to them each article of thesecond collective-bargaining contract. When Howland readthe pension article reading, "The Company agrees .toretain the Retirement Program of which the laboratoryworkers are now members," employee Shimek raised thequestion of whether that provision meant that the unit"would not come under the New Pension Plan " Howlandreplied, " . . that this clause means that they would still beunder the old pension plan during the term of thiscontract " He also told the employees that under thecontract they would not receive the Christmas bonus Therewas no union representation at the meeting As heretoforenoted, none of the four employees of the unit were called fortestimony in the present proceeding There is no evidencethatMinneapolis Local 1140 which had negotiated thesecond collective-bargaining contract or any of the unitmembers ever filed an unfair labor practice charge againstthe Company for failure to place the unit under the revisedretirement planSome 6 months after the execution of the collective-bargaining agreement between Minneapolis Local 1 140 andthe Company with respect to the unit employees in theCompany's Minneapolis branch, New York City Local 408sent a letter, not here of record, to Minneapolis Local 1140requesting information on what had transpired in thenegotiation of the contract between Minneapolis Local1140 and the Company. Although the letter of the NewYork Local to the Minneapolis Local is not of record, it isapparent that the New York Local was seeking the factswith respect to the two controversial statements made bythe Company in its letter of May 23, 1966, of the unitemployees in its New York City branch, as to what hadtranspired in the negotiations between the Company andtheMinneapolis Local in their contract negotiations of late1965. It will be recalled that the Company's letter of May23, 1966, was sent to its New York City employees just 3days prior to the day the Board conducted an election inNew York City for the purpose of giving the New YorkCity employees opportunity to vote on whether or not theydesired to be represented by New York Local 408 incollective-bargaining negotiations with the Company Thecontroversial statements in the Company's letter of May23, 1966, on which the New York City Local was elicitinginformation from Minneapolis Local 1140 were, as abovestated, as followsThe Local in Minneapolis of the same union trying torepresent you agreed last November that the four B &" Olson did not testify in this proceeding but in his affidavit ofMay 24, 1967, which is now part of G C Exh 2(J) he states, "Afterthe contract had been negotiated and executed,Ibecame aware, fromthe questions being raised by my bargaining unit employees, that theydid not realize that they would not be receiving either the new pensionplan or the yearend bonus under the new agreement I informed myimmediate supervisor,Ray Howland of this misconception among theemployees, and he thought that a meeting should be held to discussthe provisions of the new contract and how it affected them I agreed,and a meeting was held with our Union people in December 1965 " BAUSCH & LOMB, INC275L employees represented by them will not receive aChristmas bonus. The Union also agreed they will notget the new pension bonusIn reply to this inquiry, Gilbert in behalf of MinneapolisLocal 1140 sent a letter dated June 21, 1966, to JohnR Golia, business representative of New York Local 408,reading in pertinent part as follows:Dear Brother Goha-In reference to your letter requesting information onnegotiations with Bausch & Lomb, will try to answerto the best of my knowledge as to what went onin negotiations on the last contract.1.Yes, the people at Bausch & Lomb did give uptheChristmasBonusPlan.The people felt that itwas not a big issue. There are only four (4) peoplein the bargaining unit2.The Union did pick up five (5) additional dayssick leave on extended illness per year and felt thiswas 0 K.3We did talk on the new pension plan and hereagain the people chose to stay with the present plan.There were two people ready to retire and one hassince done so These people in the bargaining unithave only been with the Union about one (1) yearThe Committee felt they were satisfied with the negotia-tion settlement and accepted it as such They received8 first year, 8 second year, 10 minute break in themorning and 10 minute break in the afternoon, plus5 additional days on extendedillness.Discussion and ConclusionsAfter full hearing in the case in conformity with thedirections of the remand court, the Trial Examiner findsand concludes from the findings shown thereon above thatthe Company unfairly influenced the representation electionheld by the unit of its New York City branch ophthalmiclaboratory employees on May 26, 1966, by the two aforemen-tioned statements in its letter to them of May 23, 1966.The first of the controversial statements in the Company'sletter, it will be recalled, reads- "The Local in Minneapolisof the same union trying to represent you agreed lastNovember [1965] that the four B & L employees representedby them will not receive a Christmas bonus "The New York Local in its original objection to statementobjected to it on the ground that "when the Employerrefused to pay the Christmas bonus, the Union filed unfairlabor practice charges with the National Labor RelationsBoard and was successful in compelling the Employer topay the bonus." In its subsequent request to the Boardfor review of the Regional Director's adverse decision onits objections, the Local changed the ground of its objection.It now conceded that the unfair labor charges theretoforfiled against the Company for failure to pay the Christmasbonus related to the calendar 1964 and not to 1965 whichwas the year to which the Company's statement related.In its request for review, the Union revised its positionand now admitted that the second collective-bargainingagreement of the Minneapolis Local with the Company"eliminated" the Christmas bonus, but claimed that thiscame about "only because the employees decided that theyno longer wanted the [Christmas] bonus but instead wantedand were granted five additional days of leave [i.e., extendedsick leave]." In effect the petition for review asserts thattheUnion bartered the Christmas bonus for the moredesired extended sick leaveIn the Trial Examiner's opinion as heretofore noted theobjections of a party to conduct affecting a representationelection is in the nature of pleading such as a complaint.However,itisatonce apparent that such "objectionsto an election" do not have the rigidity of a complaintas they are intended for use by lay persons, suchas unionor company officials. They are to be liberally construedand should be regarded as readily subject to amendmentfor particulars, either by way of further documentationor bystatementsmade ata hearing.This liberal approachalso appears from the opinion of theremandcourt inthe sentence which notes that the Union's petition forreview"expandedsomewhat upon the allegations whichtheUnion representative had made before the RegionalDirector . . ." (Emphasis supplied )In the light of the entire record it is clear that thethrust of the Union's objection to the statement of theCompany here under consideration is that it created thefalse impression that the Minneapolis Local gave up thevaluable right of involved Minneapolis Bausch and Lombemployees to receive the Company's traditional Christmasbonus without receiving anything in return by way ofbarter and thereby unfairly influenced the result of theNew York election of May 26, 1966.The record is clear that the Company's statement didcreate that falseimpression.The evidence is conclusivethat both the Minneapolis Union and the Company intheir 1965 collective-bargainingnegotiationsbargained onthe basis ofpackage proposalsand not on an item-by-item basis This appears from the Company's own minutesof the two meetings that led to the execution of theMinneapolisunit's second collective-bargainingagreementwith the Company. It also appears from the testimonyof both company and MinneapolisunionofficialsThebargaining that took place was barterbargainingby packageproposals or deals. In the final deal, the Union gave uptheChristmas bonus, but received in exchange as partof the total package deal substantialwageincreases andextended sick leave,amongother benefits. The Companyobviously had knowledge of this.It isthus clear thatCompany'sstatementto its New York City employeesthataMinneapolisLocal of the same union trying torepresent them agreed that the Minneapolis employees wouldnot receive the Christmas bonus was only a partial truthand that it withheld other vital facts which if they hadbeen mentioned would have thrown an entirely differentand more accurate and friendly light on the bargainingnegotiations of theMinneapolisLocal than the bare state-ment that theMinneapolisUnion had given up the Christ-mas bonus.Although the New York Localin its originalobjectionto the election sought to refute the Company's statementto its New York City employees that the MinneapolisLocal of the same Union trying to represent them hadabandoned the Christmas bonus by showing that the Minne-apolisUnion had not only abandoned the bonus but on 276DECISIONS OF NATIONAL LABOR RELATIONS-BOARDthe contrary had compelled the Company to pay the bonusby filing an unfair labor practice charge, that fact is notdirectly relevant here, as the evidence of record with respectto that charge shows that it related to an earlier year(1964) than the year (1965) the Company had referenceto in its said statement. The fact, however, that the Minneap-olisLocal, later merged into another Minneapolis Localof the same International Union, had forced the Companyto pay the withheld bonus of a prior year is evidencethat the International Union through its locals is not givento surrendering valuable rights without a fight, contraryto the opposite implication in the Company's statementto its New York City employees.The Trial Examiner finds and concludes that this companystatement to its New York City employees, being a halftruth was of sufficient gravity in and of itself to unfairlyinfluence the representation election of May 26, 1966,because it had a tendency to destroy the confidence oftheNew York City employees in the New York Localseeking to represent them in collective bargaining withthe Company.The Company's other statement under attack by theNew York City Local is the statement in its letter that,"The [Minneapolis] Union also agreed they will not getthe new pension plan." In its original objections, the NewYork Local flatly denied that " . . . the Union did notagree that the employees would not get the new pensionplan." The Union's objections further states, "On the contra-ry, a pension plan does exist with the Company and saidemployees are eligible to join said plan." Later the NewYork City Local in its request to the Board for a reviewof the Regional Director's adverse decision on its objectionsto the election, stated, "As to the statement that the [Minne-apolis]union agreed that the employees would not getthe new pension plan, the fact is that the employees intheMinneapolis plant are at present covered by a pensionplanwhich they felt was more desirable than the oneproffered by the Company."This latter statement is confusing in that it implies orsuggests thatthreeseparate retirement plans were mentionedor discussed at the collective-bargaining meetings betweenMinneapolis Local 1140 and the Company whereas therecord shows that onlytwosuch plans were discussedThere is no credible evidence of record to show that anyretirement plans were discussed or even mentioned by com-pany representatives at the meetings other than the "old"and the "new" retirement or pension plans. By theoldretirement plan, the negotiators had reference to the Compa-ny's retirement plan in effect prior to January 1, 1965.By the new retirement plan, the negotiatiors had referenceto the Company'srevisedretirement plan which becameeffective on January 1, 1965As the whole issue hereunder discussion is whether Minneapolis Local 1140 agreednot to come under the new or revised retirement planas claimed in the -Company's statement to its New YorkCity employees, the statement in the New York Local'srequest for review that "the [Minneapolis] Union agreedthat the employees would not get the new pension plan"issimply careless pleading due nto obviously inadequateinvestigation of the situation in distantMinneapolis. Thecaseiscontrolled by the evidence presented herein. Thecase asdeveloped at thetrialstands on the New YorkLocal's original objection that, "The [Minneapolis] Uniondid not agree that the employees would not get the newpension plan." The reference in that original objectionto the "new pension plan" is a reference to the Company's"revised retirement plan" which became effective on January1, 1965.The Company's above-noted statement to its New YorkCity employees that, "The Union [Minneapolis] also agreedthey will not get the new pension plan," must be measuredagainst the provision in the collective-bargaining agreementwhich states that, "The Company agrees . . . to retainthe Retirement Program of which the laboratory workersare now members." The language of that provision is ambi-guous and obscure in that it does not define the retirementprogram of which "the laboratory workers are now mem-bers " In view of this the Company was on obvious shakyground in its claim to its New York City employees thattheMinneapolisUnion "agreed that they will not getthe new pension plan." There is simply no support inthe contract itself for such a flat statement of fact. Inview of this the Company was essentially asking its NewYork City employees to accept its own 'interpretation ofthe contract provision which was that the MinneapolisUnion had waived the rights of its Minneapolis Bausch& Lomb employee-members to the increased benefits ofthe new retirement plan. The question of whether theMinneapolis employeeswaived such rights obviouslyinvolves a question of intent and questions of intent arealways litigatory matter. Any statement of fact by a Compa-ny to its employees which requires litigation for the determi-nation of its truthfulness is not a protected statement ifithas the affect of influencing a representation electionThe involved collective-bargainingcontract was drafted bythe Company and not by theMinneapolisLocal.Withreference to the Christmas bonus the contract clearlyexpressed the intent of . the parties that the "employeescovered by this Agreement shall not participate in thebonus" That left no room for doubt or argumentforits literal interpretation.The Company could have likewisedrafted a provision clearly putting its Minneapolis employeesoutside of the benefits of the revised pension plan butdid not. The Company thus invited litigation as to whetheritintended itsMinneapolis employees not to have thebenefits of the revised retirement plan.It thus follows that the Company's involved statementto its New York City employees was a questionable state-ment of fact on its face and for this reason alone thestatement is objectionable if it had the affect of unfairlyinfluencing a representation election. 'Since the statementin effect charged a Local of the same International Unionseeking to organize its New York City employees of surren-dering valuable pension rights, the Trial Examiner findsthat the statement had the tendency to unfairly influencethe election held in New York City on July 26, 1965.Just as the contract fails to show direct, clear and unambi-guous support for the Company's statement that the Minne-apolisUnion agreed not to get the pension, the recordherein dehors the contract similarly fails to show anydirect, clear, and unambiguous support for the Company'sstatement.On the contrary, the record shows that the BAUSCH & LOMB, INCunion negotiators believed that the contract as writtengave the members of the unit the increased benefits underthe Company's newor revised pension plan. The matterof pensions was of vital interest to theunitbecause threeof the four members of the unit were at or near retirementage under the new pension plan. The new pension programmade it possible for the employees to retire at age 65instead of 70 and at increased monthly benefits over whatthey would have had under the old plan. It thus cannotbe lightly assumed that the union negotiators, which includ-ed shop steward Shimek who was then himself 65 yearsof age, would waive the increased benefits under the newpension plan. That is why as Respondent's brief shows,"The Trial Examiner [at the hearing] asked, rightfullyso,why would a Union accept lower retirement benefitswhen 75% of its members employed by the Companywere at or near close to retirement." Respondent's briefstates,"The Companycould not answerthat question."(Emphasis supplied.)The record compels the "answer" that the Union didnot elect to accept the lower benefits for the employeesin theunit in lieuof the higher benefits prescribed inthe Company's revised retirement planAll the evidence points to the conclusion thatin signingthe collective-bargaining agreement, the union negotiatorsbelieved that the members of theunitwere covered bythe Company's new pension plan. The Union came intopossession of the Company's official, printed booklet explain-ing itsrevised retirementplan sometimeprior to its firstbargainingsession with the Company on October 7, 1965.The booklet contains a statement by the Company's presi-dent that the revised retirement plan became retroactivelyeffective on January 1, 1965. The opening page of thebooklet reads, "RetirementIncomePlan for United StatesEmployees of Bausch & Lomb Incorporated"; the bookletwas thus intended for each and every United States employeeof the Company. No exceptions are noted on the openingpage or anywhere else in the booklet.Page 5 of the booklet states in plain unambiguouslanguagethat, "Present members of the Plan will automatically bemembers of this revised Plan." Under that language thefourmembers of the unit automatically became membersof the revised plan because prior to the effective datethereof they had been members of the prior pension planformany years. There is no evidence or claim that theCompany prior to the execution of the collective-bargainingcontract ever notified the four members of the unit directlyby letter or word of mouth that they were not coveredunder the revised retirement plan The Company claimsthat it notified the Union of such noncoverage by letterdatedApril 19, 1965, addressedtoBusinessAgent DeFiacco, but it was found above that the Company failedto prove by competent and credited testimony that sucha letter was actually mailed to or received by De Fiacco.At the two contractnegotiation sessions leadinginto thesecond collective-bargaining agreement, the company repre-sentativesnever at any time referred to this alleged letter.Similarly they never at any time orally notifiedthe unionrepresentatives at thebargainingmeetingsthat the unitmembers were not covered by the new or revised plan.The Company'sminutesof the October 7,1965, meeting277states that the Company at the end of the meeting madea counterproposal to the Union which included the proposalto "Maintain all other benefits at their present level."If that proposal is taken to mean that the Company informedthe union representatives that the unit members were toremain under the old retirement plan, the Trial Examinerin the light of all the circumstances of the case doesnot credit the Company's claim that such a proposal wasmade at the meeting despite the fact that the proposalappears in the Company's minutes of the meeting. Theaccuracy of the Company's minutes of the meeting insofaras they relate to the proposal under discussion are opento question because an analysis of the evidence indicatesthat the minutes of the meeting were not transcribed withina week of the meeting as testified to by the Company'sregional industrial relations manager, but that they weretranscribed some 2 years later when controversy had arisenas to what had occurred at the bargaining sessions If,on the other hand, the proposal is deemed to have beenmade by company representatives precisely as set forthin the minutes, the proposal is subject to the same criticismshown above in connection with similar phraseology inthe "Maintenance Benefits Clause" in the collective-bargain-ing agreement. This is that the language of the proposalfails to show any direct, clear, and unambiguous supportfor the Company's statement that the Minneapolis unionagreed not to come under the new pension plan, but onthe contrary is subject of the interpretation that the proposalmeant that the employees in the unit were already coveredby the revised retirement plan which had become effectivemany months before the first bargaining session was heldin October 1965.Itwillbe recalled thatWalterGilbert, the financialsecretary of Minneapolis Local 1140, was the unit's chiefnegotiator and that he wrote a letter to the New YorkCity Local 408 dated June 21, 1966, in response to aletter of inquiry from Local 408 "requesting informationon negotiations with Bausch & Lomb " In pertinent partthat letter reads, "We did talk on the new pension planand here again the people chose to stay with the presentplan " It is evident from Gilbert's testimony on cross-examination that his reference in his letter to "the newpension plan" was a reference to a third pension planbeyond what has been described above as the old andthe new plan. However, the findings above show that inthe contract negotiations there was discussion of only twoplans, the old and the revised retirement plan, and thatno plan other than these two was mentioned or discussedat the negotiation meetings. Accordingly the Trial Examinerfinds thatGilbert's reference to a "new pension plan"other than the revised plan is due to faulty memory ofpast events of some 6 months ago. Gilbert's testimonymakes it clear, however, that at the time of the negotiationshe believed the unit employees were already under therevised plan as stated in the Company's booklet. It isdifficult to arrive at any other conclusion in the lightof the pervading question of "Why would a Union acceptlower retirement benefits when 75% of members employedby the Company were at or close to retirement?" It isdifficult to believe that the Minneapolis union negotiatorsand the unit in its caucus on the Company's final contract 278DECISIONSOF NATIONALLABOR RELATIONS BOARDofferwould deliberately give up without a fight valuablepension rights for employees on the verge of retiring, espe-cially in view of the fact that the contract which wasnegotiated does not appear to have given the unit anyoutstanding advantages. The contract, for example, gavethe employees no wage advantages over that already beingreceived by laboratory employees working for competingoptical companies, but merely brought them up to par,apparently for the first time, with the wages being paidbyWalman Optical Company, Bausch & Lomb's largestcompetitor in Minneapolis.In summary the Trial Examiner finds that there is nosupport in the record to back up the Company's statementto its New York City employees that the MinneapolisUnion "agreed they will not get the new pension plan."The Trial Examiner finds and concludes that the statementwas not only a gross misrepresentation of fact but wasalso such a grave and material misrepresentation as toundermine the confidence of the Company's New YorkCity employees in the sister local trying to organize themand that it thereby had the tendency to unfairly influencethe election of May 26, 1966, in New York City in whichthey participated.Utilizing some of the language of the Board in its afore-mentioned Decision of December 9, 1966, the Trial Examin-er finds that the two involved statements made by theCompany in its letter of May 23, 1966, to its New YorkCity employees were so misleading that they had a materialand substantial effect upon the employee's free choice inthe election.111.FINDINGSOF FACT IN COMPLAINTCase 2-CA-11432In Case 2-CA-11432, the present Trial Examiner adoptsthe findings of fact made therein by Trial Examiner SidneyLindner on February 27, 1968, as adopted by the Boardin 171 NLRB No.114.More particularly the present TrialExaminer adopts the findings in Trial Examiner Lindner'sDecision which read as follows:In its answer the Respondent admits the followingallegation of the complaint: (1) jurisdiction; (2) thatthe Union is a labor organization within the meaningof Section 2(5) of the Act; (3) that the unit isappropriate; (4) that the employees designated andselected the Union in the May 4, 1967, election andthe Board issued a certification on September 28, 1967;(5) that the Union is the representative for purposesof collective bargaining of a majority of the employeesin the unit; (6) that on or about October 16, 1967,the Union requested Respondent to meet and bargaincollectively;and (7) that on or about October 20,1967, the Respondent refused the Union's request tobargain.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWIn Representation Proceedings(Case 2-RC-14304)1.The objections of the United Optical Workers Union,Local 408, International Union of Electrical, Radio andMachine Workers, AFL-CIO, to the conduct of Bausch& Lomb, Incorporated, affecting the results of a representa-tion election held on May 26, 1966, in a unit of its ophthalm-ic laboratory employees at its New York City branch,are sustained.2.Bausch & Lomb, Inc., by the said conduct unfairlycaused the Union to lose the election of the unit heldon May 26, 1966.3.By reason of the said unfair conduct, the electionof May 26, 1966, should be set aside4The National Labor Relations Board by its orderdated December 9, 1966, properly set aside the said electionheld on May 26, 1966.CONCLUSIONS OF LAWIn Complaint Proceedings(Case2-CA-11432)"1.The following employees of the Respondent constitutea unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All ophthalmic laboratory employees employed by theRespondentat itsbranch located at 136 West 52ndStreet, New York, New York, including surface grind-ers,finishersand RX clerks, but excluding officeclercial employees,salesmen,messengerboys,billingclerks, stock clerks, guards, watchmen, and all supervi-sors as defined in Section 2(11) of the Act.2.On May 4, 1967, a majority of Respondent's employeesin the appropriate unit selected the Union as their collectivebargaining representative in a secret-ballot election conduct-ed under the supervision of the Regional Director forRegion 2 of the National Labor Relations Board.3.On September 28, 1967, the National Labor RelationsBoard, after consideration of Respondent's objections tothe above-described election, certified the Union as theexclusive collective-bargaining agent of the employees inthe said unit.4At all times since September 28, 1967, the Unionby virtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all employees in theappropriate unit for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment." The Conclusions of Law set forth under the above caption havebeen taken verbatim from the aforementioned Decision of Trial ExaminerSidney Lindner dated February 27, 1968, Case 2-CA-11432, 171 NLRBNo114,supra BAUSCH5.On or about October 16, 1967, the Union requestedRespondent to bargain collectively with the Union as theexclusive collective bargaining representative of Respond-ent's employees in the appropriate unit.6.On or about October 20, 1967, the Respondent refusedto bargain collectively with the Union as such representative.7.By such action the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) of the Actand has interfered with, restrained, and coerced its employ-ees inviolation of Section 8(a)(1) of the Act8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact and conclusionsof law, and upon the entire record in this case,, the Trial'Examiner recommends that the Board issue the following:ORDER"A. For the purpose of determining the duration of thecertification, the initial year of certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized bargainingrepresentative in the appropriate unit "B.Bausch & Lomb, Incorporated, its officers, agents,successors, and assigns, shall.1.Cease and desist from.(a)Refusing to bargain collectively with United OpticalWorkers Union, Local 408, International Union of Electri-cal,Radio and Machine Workers, AFL-CIO, as the exclu-sive collective-bargaining representative of the employeesin the following appropriate bargaining unit.Allopthalmic laboratory employees, employed atRespondent's branch located at 136 West 52nd Street,New York, New York, including surface grinders, finishersand RX clerks but excluding office clerical employees,salesmen, messenger boys, billing clerks, stock clerks, guards,watchmen, and supervisors as defined in the Act.(b) Interfering with the efforts of said Union to negotiateforor represent employees as an exclusive collective-bargaining representative, or in any like or related mannerinterfering with employee efforts at self-organization.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively with UnitedOptical Workers Union, Local 408, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, as theexclusive representative of the employees in the appropriateunit with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, andembody in a signed agreement any understanding reached." This Orderistaken verbatim from the sameDecision of TrialExaminer Sidney Lindner as noted in the previous footnote,includingthe footnote under paragraphA of the Order" The purposeof this provision is to ensure that the employeesin the appropriate unit will be accorded the services of their selectedbargainingagent for the period provided by law SeeMar-Jac PoultryCo, Inc,136 NLRB 785,Commerce Co d/b/a LamarHotel,140 NLRB226, 229, enfd 328, F 2d 600 (C A 5), cert denied 379 U S 817 (1964),Burnett ConstructionCo,149 NLRB 1419, 1421, enfd 350 F2d 57(C A 10, 1965)& LOMB, INC279(b)Post at its New York City branch, copies of theattached notice marked "Appendix. 1121 Copies of said notice,on forms to be furnished by the Regional Director forRegion 2, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respond-ent immediately upon receipt thereof and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 2, in writing,within 20 days from receipt of this Decision, what stepsit has taken to comply herewith 2130 In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesin the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of The United StatesCourt of Appeals Enforcing an order of the National Labor RelationsBoard "" In the event this recommended order is adopted by the Board,this provision shall be modified to read "Notify the Regional DirectorforRegion 2, in writing, within 10 days from receipt of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Optical Workers Union, Local 408, Internation-alUnion of Electrical, Radio and Machine Workers,AFL-CIO, the Union, as the exclusive bargaining repre-sentative of all the following employees-All ophthalmic laboratory employees employedat Respondent's branch located at 136 West 52ndStreet,New York, New York, including surfacegrinders, finishers, and RX clerks but excludingofficeclericalemployees, salesmen,messengerboys, billing clerks, stock clerks, guards, watch-men, and supervisors as defined in the Act.WE WILL NOT interfere with efforts of the Unionto negotiate for or represent employees as an exclusivecollective-bargainingrepresentative, or in any like orrelatedmanner interfere with, restrain, or coerceemployees in the exercise of their rights under theAct.WE WILL bargain collectively with the Union asthe exclusive collective bargaining representative ofthese employees and, if an understanding is reached,we willsign acontract with the Union. 280DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDBAUSCH & LOMB,INCORPORATED(Employer)(Representative)(Title)Thisisanofficial noticeand must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 36thFloor, Federal Building, 26 Federal Plaza New York, NewYork 10007, Telephone 212-264-0300